            Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 1 of 24




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  FELIPE ARMANDO ARGUETA TARAX,
  LUIS ARGUETA TARAX, and EDGAR
  DAVID ARGUETA TARAX, individually and
  on behalf of others similarly situated,                            COMPLAINT

                                     Plaintiffs,
                                                             COLLECTIVE ACTION UNDER
                   -against-                                      29 U.S.C. § 216(b)

  BUILDING YOUR DREAM INC. (D/B/A                                       ECF Case
  BUILDING YOUR DREAM INC.) and
  ANTONIO DASILVA FILHO (A.K.A.
  ANTHONY),

                                      Defendants.
  -------------------------------------------------------X

         Plaintiffs Felipe Armando Argueta Tarax, Luis Argueta Tarax, and Edgar David Argueta

 Tarax, individually and on behalf of others similarly situated (collectively, “Plaintiffs”), by and

 through their attorneys, Michael Faillace & Associates, P.C., upon their knowledge and belief, and

 as against Building Your Dream Inc. (d/b/a Building Your Dream Inc.), (“Defendant Corporation”)

 and Antonio Dasilva Filho (a.k.a. Anthony), (“Individual Defendant”), (collectively,

 “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendants Building Your Dream Inc. (d/b/a

Building Your Dream Inc.) and Antonio Dasilva Filho (a.k.a. Anthony).
              Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 2 of 24




       2.        Defendants own, operate, or control a construction company, located at 74

Washington Ave, New Rochelle, NY 10801 under the name “Building Your Dream Inc.”.

       3.       Upon information and belief, individual Defendant Antonio Dasilva Filho (a.k.a.

Anthony), serve or served as owner, manager, principal, or agent of Defendant Corporation and,

through this corporate entity, operates or operated the construction corporation as a joint or unified

enterprise.

       4.       Plaintiffs were employed as construction workers at the construction corporation

located at 74 Washington Ave, New Rochelle, NY 10801.

       5.       At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hours compensation

for the hours that they worked.

       6.       Rather, Defendants failed to maintain accurate recordkeeping of the hours worked,

failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or for

any additional overtime premium.

       7.       Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

       8.       Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.

       9.       Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

       10.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.



                                                  -2-
             Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 3 of 24




       11.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

       12.     Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

       14.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a construction company located in this district. Further, Plaintiffs were employed by

Defendants in this district.

                                                PARTIES

                                                 Plaintiffs

       15.     Plaintiff Felipe Armando Argueta Tarax (“Plaintiff Armando” or “Mr. Armando”)

is an adult individual residing in Bronx County, New York.



                                                 -3-
             Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 4 of 24




       16.     Plaintiff Armando was employed by Defendants at Building Your Dream Inc. from

approximately April 2020 until on or about May 2020.

       17.     Plaintiff Luis Argueta Tarax (“Plaintiff Argueta” or “Mr. Argueta”) is an adult

individual residing in Bronx County, New York.

       18.     Plaintiff Argueta was employed by Defendants at Building Your Dream Inc. from

approximately May 20, 2020 until on or about July 2020.

       19.     Plaintiff Edgar David Argueta Tarax (“Plaintiff Tarax” or “Mr. Tarax”) is an adult

individual residing in Bronx County, New York.

       20.     Plaintiff Tarax was employed by Defendants at Building Your Dream Inc. from

approximately May 25, 2020 until on or about July 25, 2020.

                                             Defendants

       21.     At all relevant times, Defendants owned, operated, or controlled a construction

company, located at 74 Washington Ave, New Rochelle, NY 10801 under the name “Building Your

Dream Inc.”.

       22.     Upon information and belief, Building Your Dream Inc. (d/b/a Building Your Dream

Inc.) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 74 Washington Ave, New

Rochelle, NY 10801.

       23.     Defendant Antonio Dasilva Filho (a.k.a. Anthony) is an individual engaging (or who

was engaged) in business in this judicial district during the relevant time period. Defendant Antonio

Dasilva Filho (a.k.a. Anthony) is sued individually in his capacity as owner, officer and/or agent of

Defendant Corporation. Defendant Antonio Dasilva Filho (a.k.a. Anthony) possesses operational

control over Defendant Corporation, an ownership interest in Defendant Corporation, and controls



                                                 -4-
             Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 5 of 24




significant functions of Defendant Corporation. He determines the wages and compensation of the

employees of Defendants, including Plaintiffs, establishes the schedules of the employees, maintains

employee records, and has the authority to hire and fire employees.

                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       24.     Defendants operate a construction company located in the town of New Rochelle in

Westchester County.

       25.     Individual Defendant, Antonio Dasilva Filho (a.k.a. Anthony), possesses operational

control over Defendant Corporation, possesses ownership interests in Defendant Corporation, and

controls significant functions of Defendant Corporation.

       26.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       27.     Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       28.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       29.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       30.     Upon information and belief, Individual Defendant Antonio Dasilva Filho (a.k.a.

Anthony) operates Defendant Corporation as either an alter ego of himself and/or fails to operate

Defendant Corporation as an entity legally separate and apart from himself, by among other things:



                                                  -5-
              Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 6 of 24




               a) failing to adhere to the corporate formalities necessary to operate Defendant

                  Corporation as a Corporation,

               b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                  by, amongst other things, failing to hold annual meetings or maintaining

                  appropriate corporate records,

               c) transferring assets and debts freely as between all Defendants,

               d) operating Defendant Corporation for his own benefit as the sole or majority

                  shareholder,

               e) operating Defendant Corporation for his own benefit and maintaining control over

                  this corporation as a closed Corporation,

               f) intermingling assets and debts of his own with Defendant Corporation,

               g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                  liability as necessary to protect his own interests, and

               h) Other actions evincing a failure to adhere to the corporate form.

        31.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

        32.     During 2020, Defendants, both separately and jointly, had a gross annual volume of

sales of not less than $500,000 (exclusive of excise taxes at the retail level that are separately stated).

        33.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

construction corporation on a daily basis are goods produced outside of the State of New York.



                                                    -6-
                Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 7 of 24




                                            Individual Plaintiffs

          34.     Plaintiffs are former employees of Defendants who were employed as construction

workers.

          35.     Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                 Plaintiff Felipe Armando Argueta Tarax

          36.     Plaintiff Armando was employed by Defendants from approximately April 2020 until

on or about May 2020.

          37.     Defendants employed Plaintiff Armando as a construction worker.

          38.     Plaintiff Armando regularly handled goods in interstate commerce, such as

construction materials and other supplies produced outside the State of New York.

          39.     Plaintiff Armando’s work duties required neither discretion nor independent

judgment.

          40.     Throughout his employment with Defendants, Plaintiff Armando regularly worked

in excess of 40 hours per week.

          41.     From approximately April 2020 until on or about May 2020, Plaintiff Armando

worked from approximately 7:00 a.m. until on or about 4:00 p.m., 2 days a week and from

approximately 7:00 a.m. until on or about 6:00 p.m., 4 days a week (typically 62 hours per week).

          42.     Throughout his employment, Defendants paid Plaintiff Armando his wages by

personal check.

          43.     For approximately one week, Defendants paid Plaintiff Armando a fixed salary of

$720 per week.




                                                    -7-
             Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 8 of 24




       44.     For approximately six weeks and three days, Defendants did not pay Plaintiff

Armando any wages for his work.

       45.     Plaintiff Armando’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       46.     For example, Defendants required Plaintiff Armando to work an additional 2 hours

past his scheduled departure time everyday, and did not pay him for the additional time he worked.

       47.     Although Defendants granted Plaintiff Armando a 20-minute break, one to two times

per week, Defendants interrupted it by requiring him to stop eating and get work done.

       48.     Plaintiff Armando was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       49.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Armando regarding overtime and wages under the FLSA and NYLL.

       50.     Defendants did not provide Plaintiff Armando an accurate statement of wages, as

required by NYLL 195(3).

      51.      Defendants did not give any notice to Plaintiff Armando, in English and in Spanish

(Plaintiff Armando’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      52.      Defendants required Plaintiff Armando to purchase “tools of the trade” with his own

funds—including a pair of shoes.

                                        Plaintiff Luis Argueta Tarax

       53.     Plaintiff Argueta was employed by Defendants from approximately May 20,2020

until on or about July 2020.



                                                   -8-
              Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 9 of 24




        54.     Defendants employed Plaintiff Argueta as a construction worker.

        55.     Plaintiff Argueta regularly handled goods in interstate commerce, such as

construction materials and other supplies produced outside the State of New York.

        56.     Plaintiff Argueta’s work duties required neither discretion nor independent judgment.

        57.     Throughout his employment with Defendants, Plaintiff Argueta regularly worked in

excess of 40 hours per week.

        58.     From approximately May 20, 2020 until on or about July 2020, Plaintiff Argueta

worked from approximately 7:00 a.m. until on or about 6:00 p.m., Mondays through Thursdays and

from approximately 7:00 a.m. until on or about 4:00 p.m., Fridays and Saturdays (typically 62 hours

per week).

        59.     Throughout his employment, Defendants paid Plaintiff Argueta his wages in cash.

        60.     For approximately one week, Defendants paid Plaintiff Argueta a fixed salary of $720

per week.

        61.     For approximately five weeks, Defendants did not pay Plaintiff Argueta any wages

for his work.

        62.     Plaintiff Argueta’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

        63.     For example, Defendants required Plaintiff Argueta to work an additional 2 hours

past his scheduled departure time four days a week, and did not pay him for the additional time he

worked.

        64.     Although Defendants granted Plaintiff Argueta a 20-minute break, Defendant

Antonio Dasilva Filho (a.k.a. Anthony) interrupted it by requiring him to stop eating and get work

done.



                                                  -9-
             Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 10 of 24




       65.      Plaintiff Argueta was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       66.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Argueta regarding overtime and wages under the FLSA and NYLL.

       67.      Defendants did not provide Plaintiff Argueta an accurate statement of wages, as

required by NYLL 195(3).

      68.       Defendants did not give any notice to Plaintiff Argueta, in English and in Spanish

(Plaintiff Argueta’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                 Plaintiff Edgar David Argueta Tarax

       69.      Plaintiff Tarax was employed by Defendants from approximately May 25, 2020 until

on or about July 25, 2020.

       70.      Defendants employed Plaintiff Tarax as a construction worker.

       71.      Plaintiff Tarax regularly handled goods in interstate commerce, such as construction

materials and other supplies produced outside the State of New York.

       72.      Plaintiff Tarax’s work duties required neither discretion nor independent judgment.

       73.      Throughout his employment with Defendants, Plaintiff Tarax regularly worked in

excess of 40 hours per week.

       74.      From approximately May 25, 2020 until on or about July 25, 2020, Plaintiff Tarax

worked from approximately 7:00 a.m. until on or about 6:00 p.m., Mondays through Thursdays and

from approximately 7:00 a.m. until on or about 4:00 p.m., Fridays and Saturdays (typically 62 hours

per week).



                                                 - 10 -
             Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 11 of 24




       75.      Throughout his employment, Defendants paid Plaintiff Tarax his wages by check.

       76.      For approximately two weeks, Defendants paid Plaintiff Tarax a fixed salary of $720

per week.

       77.      For approximately six weeks, Defendants did not pay Plaintiff Tarax any wages for

his work.

       78.      Plaintiff Tarax’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       79.      For example, Defendants required Plaintiff Tarax to work an additional 2 hours past

his scheduled departure time four days a week, and did not pay him for the additional time he

worked.

       80.      Although Defendants granted Plaintiff Tarax a 20-minute break, Defendants

interrupted it by requiring him to stop eating and get work done.

       81.      Plaintiff Tarax was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       82.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Tarax regarding overtime and wages under the FLSA and NYLL.

       83.      Defendants did not provide Plaintiff Tarax an accurate statement of wages, as

required by NYLL 195(3).

      84.       Defendants did not give any notice to Plaintiff Tarax, in English and in Spanish

(Plaintiff Tarax’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices



                                                 - 11 -
             Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 12 of 24




      85.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.

      86.       Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      87.       Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      88.       Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      89.       Defendants   willfully   disregarded      and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      90.       Defendants paid Plaintiffs their wages in a combination of check and cash.

      91.       Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      92.       Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.




                                                 - 12 -
            Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 13 of 24




      93.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      94.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      95.      Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      96.      Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      97.      Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf



                                                  - 13 -
             Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 14 of 24




of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      98.       At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a

one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.

      99.       The claims of Plaintiffs stated herein are similar to those of the other employees.

                                    FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      100.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      101.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      102.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      103.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       104.     Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable



                                                  - 14 -
             Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 15 of 24




minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      105.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      106.      Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      107.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      108.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      109.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      110.      Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                    THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      111.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      112.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.




                                                  - 15 -
             Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 16 of 24




      113.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      114.      Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      115.      Plaintiffs were damaged in an amount to be determined at trial.

                                   FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                           OF THE NEW YORK STATE LABOR LAW

      116.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      117.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      118.      Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      119.      Plaintiffs were damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

      120.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      121.      Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in violation

of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.



                                                  - 16 -
             Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 17 of 24




      122.      Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      123.      Plaintiffs were damaged in an amount to be determined at trial.

                                    SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      124.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      125.      Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      126.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                  SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW

      127.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      128.      With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and



                                                  - 17 -
               Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 18 of 24




basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

        129.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                     EIGHTH CAUSE OF ACTION

                                RECOVERY OF EQUIPMENT COSTS

        130.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

        131.      Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

        132.      Plaintiffs were damaged in an amount to be determined at trial.



                                      NINTH CAUSE OF ACTION

                     VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                  OF THE NEW YORK LABOR LAW

        133.      Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        134.      Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        135.      Defendants are liable to each Plaintiff in an amount to be determined at trial.




                                                    - 18 -
         Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 19 of 24




                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

Defendants by:

        (a)    Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)    Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiffs and the FLSA Class members;

        (f)    Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)    Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);



                                               - 19 -
         Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 20 of 24




        (h)      Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (i)      Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (j)      Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiffs;

        (k)      Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiffs;

        (l)      Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

        (m)      Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiffs;

        (n)      Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

        (o)      Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (p)      Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);




                                                  - 20 -
         Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 21 of 24




       (q)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

       (r)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (s)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (t)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

        Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York

       January 4, 2021

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiffs




                                                - 21 -
Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 22 of 24
Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 23 of 24
Case 7:21-cv-00008-KMK Document 1 Filed 01/04/21 Page 24 of 24
